Citation Nr: 1740816	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for basal cell carcinoma (BCC), to include as a result of exposure to herbicide agents.  

2. Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to September 1970, which included service in the Republic of Vietnam.  He was awarded the National Defense Service Medal, Vietnam Medal with Bronze Stars, and Vietnam Campaign Medal with Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board notes that the Veteran was denied entitlement to service connection for excision of BCC of the left eyelid in an August 2000 rating decision.  In June 2010, the Veteran filed a claim for entitlement to BCC (claimed as skin cancer), generally.  The Board finds that these claims involve the same diagnosis, based on the same factual premise, and as such, new and material evidence is required.  See Boggs v. Peake, F20 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The Veteran also filed a claim for service connection for a left eye condition which was denied by the RO in January 2011 and then recharacterized as bilateral cataracts and denied again by the RO in August 2015.  While this issue was brought up in the February 2017 hearing, the Veteran never filed a proper notice of disagreement with the August 2015 rating decision.  As such, this issue is not currently on appeal.  To the extent the Veteran wishes to pursue a claim for an eye disability, a claim should be filed with his local VA RO.
The issue of service connection for hypertension as a result of exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2000 rating decision denied service connection for excision of BCC of the left eyelid, to include as a result of exposure to herbicide agents; the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
       
2. The evidence received since the August 2000 denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for BCC, to include as a result of exposure to herbicide agents, and does not raise a reasonable possibility of substantiating the claim.
      

CONCLUSIONS OF LAW

1. The August 2000 rating decision that denied service connection for excision of BCC of the left eyelid, to include as a result of exposure to herbicide agents, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000). 

2. New and material evidence has not been received to reopen the previously denied claim for service connection for BCC, to include as a result of exposure to herbicide agents.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim decided herein, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran related to this condition have been obtained.  Furthermore, in February 2017, the Veteran testified before the Board at a video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Veteran was not provided a VA examination pursuant to his claim to reopen the issue of entitlement to service connection for BCC, to include as a result of exposure to herbicide agents.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2014).  Although no VA examination was provided pursuant to the Veteran's claim to reopen, no such examination was required because, as indicated below, new and material evidence has not been presented to reopen this claim.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2016). 

As described, VA has satisfied its duties to notify and assist and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for BCC, to include as a result of exposure to herbicide agents, is based on the same factual basis as the previously denied claim for service connection for BCC, to include as a result of exposure to herbicide agents.  That claim was denied in an August 2000 rating decision on the bases that 1) the condition was not presumptively associated with herbicide agent exposure and 2) there was no evidence that the condition occurred in military service or was aggravated or caused by service.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within the one year following the decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for BCC, to include as a result of exposure to herbicide agents.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2010, the Veteran submitted a new claim for entitlement to service connection for skin cancer.  In September 2010, the claim for service connection for BCC, to include as a result of exposure to herbicide agents, was not reopened as the new evidence submitted "[did] not relate to an unestablished fact necessary to substantiate the claim and [did] not raise a reasonable possibility of substantiating the claim."  The Veteran submitted a timely appeal.

The evidence contained within the record at the time of the August 2000 rating decision included the Veteran's service treatment records, his private treatment records from Baptist Medical Center in Montgomery, Alabama, where he underwent a BCC excision from his left eyelid in 1981, and his 1990 VA treatment records which included an Agent Orange examination.   The Veteran's service treatment records were silent for reports of, or treatment for, skin conditions or skin trauma, and the Veteran was consistently evaluated as negative for skin diseases during medical examinations over the course of his service.  The Veteran also consistently reported "no" for any history or current issues of "tumor, growth, cyst, or cancer" on his in-service medical examinations.  The Veteran's treatment records after separation from service (the private treatment records from 1981 and the VA agent orange examination in 1990) indicated that the Veteran sought treatment for a basal cell carcinoma on his left eyelid and a skin rash.  However, those treatment records did not indicate that any sort of skin cancer or condition occurred in military service or was aggravated or caused by service or was related to herbicide agent exposure.

According to the records received since the August 2000 rating decision, the Veteran has continued treatment for various disabilities, including BCC.  While the Veteran received private treatment for BCC (to his scalp) in November 2009, his treatment providers have not indicated that any sort of skin cancer occurred in military service or was aggravated or caused by service or was related to herbicide agent exposure.  Additionally, BCC is still not a disability which is presumptively associated with herbicide agent exposure under 38 C.F.R. § 3.309(e).  

While the Board acknowledges that the evidence received since the August 2000 rating was not previously of record, it is not "material" to the Veteran's claim as it does not establish that the Veteran had BCC in service or was aggravated or caused by the Veteran's service.  Thus, the medical records associated with the claims file since the August 2000 rating decision do not address the Veteran's contentions and there is no indication his symptoms and assessments stemmed from his military service.  The Veteran did testify at a Board hearing in February 2017, but he did not mention basal cell carcinoma.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim and, while "new," it is not "material." 

In sum, a review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran's BCC, to include as a result of exposure to herbicide agents, is related to service.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact. 

The Board recognizes the threshold for reopening a claim is low, but it is a threshold, nonetheless, and as described, the evidence that has been added since August 2000 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even were the claim to be reopened, no duty to assist would be triggered as a result of the additional evidence.

Thus, as new and material evidence has not been received, the claim for service connection for BCC, to include as a result of exposure to herbicide agents, is not reopened.





ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for BCC, to include as a result of exposure to herbicide agents, is denied.


REMAND

The Veteran asserts that his hypertension is due to herbicide agent exposure.  Of note, the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  However, a medical opinion has not addressed the possibility that the Veteran's hypertension was caused by his presumed herbicide agent exposure.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a new VA examination is necessary to adjudicate the service connection claim for hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to address the following question (If an opinion cannot be provided without an examination, one should be provided):

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicide agents? Why or why not? 

In answering this question, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide agent exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicide agents and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


